Citation Nr: 0728620	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge, sitting at the 
RO.  However, in May 2006, the veteran withdrew his request 
for a hearing and asked that his appeal be forwarded to the 
Board.  As no further communication has been received from 
the veteran regarding a hearing, the Board considers his 
hearing request to remain withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2006).


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  At a November 2004 VA audiological examination, the 
veteran demonstrated Level VIII hearing acuity in the right 
ear and Level I hearing acuity in the left ear.

3.  At an August 2005 VA audiological examination, the 
veteran demonstrated Level VIII hearing acuity in the right 
ear and Level I hearing acuity in the left ear.

4.  At a February 2006 VA audiological examination, the 
veteran demonstrated Level IX hearing acuity in the right ear 
and Level I hearing acuity in the left ear.




CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, 
and Tables VI, VIA, VII (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for bilateral hearing loss 
in July 2004.  The initial decision issued in April 2005 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable disability rating, 
effective July 26, 2004.  The veteran thereafter appealed 
with respect to the initially assigned disability rating.  
The Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent VCAA letters with regard to 
his original claim for service connection for bilateral 
hearing loss in August 2004 and September 2004, prior to the 
issuance of the April 2005 rating decision.  However, no VCAA 
notice was sent to the veteran with regard to his initial 
rating claim. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121.
 
In this regard, the letters sent to the veteran in August 
2004 and September 2004 advised him of the evidence necessary 
to establish service connection, what evidence VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA, and requested that he send 
to VA any evidence in his possession that pertained to his 
claim.  As indicated, however, no communication from the RO 
to the veteran informed him that in order to receive a 
compensable rating the evidence needed to show that his 
service-connected disability had gotten worse.  Nevertheless, 
the Board finds that the failure of the RO to inform the 
veteran of this requirement is not prejudicial.  As the 
veteran contends that a higher rating is warranted because 
the hearing in his right is worse than that in his left ear, 
the Board concludes that the veteran understood that 
indication of increased severity was necessary to 
substantiate a higher initial rating.  Moreover, in March 
2006, the veteran was provided with additional notification 
pertinent to the evidence necessary to substantiate a 
disability rating and effective date in accordance with 
Dingess/Hartman, supra.

Thus, the Board determines that, despite the incomplete VCAA 
notice, the veteran had knowledge of his and VA's 
responsibilities in developing claims, to include his initial 
rating claim.  Further, after notice regarding evidence 
required to support disability ratings and effective dates in 
accordance with Dingess, the veteran's claim was 
readjudicated, and a supplemental statement of the case was 
issued, such that he had opportunity to address the question 
of whether or not his hearing loss had increased in severity.     

Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
his claim, both before and after issuance of the AOJ 
decision.  Indeed, the veteran has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  Thus, there has been no prejudice to 
the veteran, and any defect in the timing of the notice has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information).  

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA treatment records, 
private treatment records, and reports from November 2004, 
August 2005, and February 2006 VA examinations were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claim.  The veteran has identified no additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

Additionally, the veteran was afforded VA examinations in 
November 2004, August 2005, and February 2006.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected bilateral hearing loss.

The veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating evaluation pursuant to 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).  The 
veteran contends that the severity of his hearing loss 
warrants a 20 percent disability rating.
 
Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
(Maryland CNC) combined with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Tables VI, VIA (2006).  In order to 
establish entitlement to a compensable rating for hearing 
loss, certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. § 4.86, and Table 
VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  
Table VIA is for consideration when an exceptional pattern of 
hearing loss is shown, specifically when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.   When the pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more in a particular 
ear, determination of the level of hearing acuity in that ear 
will be made using either Table VI or Table VIA, whichever 
results in the higher numeral.  Id.  

The veteran submitted his claim for service connection in 
July 2004 and appealed the initial rating in April 2005.  The 
Board observes that at a November 2004 VA the veteran was 
diagnosed with moderately severe to severe mixed hearing loss 
in his right ear and mild to moderate sensorineural hearing 
loss in his left ear.  Pure tone thresholds recorded, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

80
85
95
90
LEFT

20
35
40
40

The average decibel loss was 88 decibels in the right ear and 
35 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
100 percent in the left ear.  Using Table VI, these 
audiometric test results show the veteran had Level II 
hearing acuity in his right ear, and Level I hearing acuity 
in his left ear.  38 C.F.R. § 4.85.  Applying the percentage 
ratings for hearing impairment found in Table VII, Level II 
hearing acuity in the right ear combined with Level I hearing 
acuity in the left ear results in a noncompensable rating.  
Id.  

However, the Board observes that the pattern of hearing loss 
in the veteran's right ear warrants consideration of Table 
VIA.  38 C.F.R. § 4.86.  Using Table VIA in evaluating the 
audiometric results for the right ear, the veteran has Level 
VIII hearing acuity in his right ear.  Nevertheless, applying 
the percentage ratings for hearing impairment found in Table 
VII, Level VIII hearing acuity in the right ear combined with 
Level I hearing acuity in the left ear again results in a 
noncompensable rating.  38 C.F.R. § 4.85.  

At an August 2005 VA examination, the veteran's diagnosis was 
severe to profound mixed hearing loss in his right ear and 
mild to moderate sensorineural hearing loss in his left ear.  
Pure tone thresholds recorded, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

80
85
95
90
LEFT

20
35
40
40

The average decibel loss was 87.5 decibels in the right ear 
and 33.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 100 percent in the left ear.  Using Table VI 
and Table VIA, the veteran's hearing acuity was at Level VIII 
in his right ear and at Level I in his left ear.  38 C.F.R. § 
4.85.  As indicated previously, Level VIII hearing acuity 
combined with Level I hearing acuity results in a 
noncompensable rating.  Id.  

Finally, at a February 2006 VA examination, the examiner 
diagnosed the veteran with severe to profound mixed hearing 
loss in his right ear and mild to moderate sensorineural 
hearing loss in his left ear.  The pure tone thresholds 
recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

90
90
100
90
LEFT

35
35
50
45

The average decibel loss was 92.5 decibels in the right ear 
and 41.25 decibels in the left ear with speech recognition 
ability of 88 percent in the right ear and 96 percent in the 
left ear.  Using Table VIA, the veteran had Level IX hearing 
acuity in his right ear, and using Table VI, he had Level I 
hearing acuity in his left ear.  38 C.F.R. § 4.85.  Applying 
Table VII to these percentage ratings for hearing impairment, 
Level IX hearing acuity in the right ear together with Level 
I hearing acuity in the left ear continues to result in a 
noncompensable rating.  Id.  Therefore, the Board concludes 
that the veteran is not entitled to an initial compensable 
rating for his bilateral hearing loss. 
 
The Board acknowledges the statements of the veteran that his 
bilateral hearing loss warrants a higher rating evaluation; 
however, the opinions and observations of the veteran alone 
cannot meet the burden imposed by the rating criteria under 
38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to 
determining the severity of his service-connected bilateral 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 792 
(1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2006).  Thus, there is 
no competent and probative evidence showing that the 
veteran's hearing loss disability is more severe than at the 
VA audiological examinations considered herein.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Such application of the Rating 
Schedule to the audiometric test results of record does not 
show that the veteran experiences a level of hearing 
impairment entitled to a compensable rating.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss, that doctrine is not applicable in 
this appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7.  Therefore, the veteran's claim must be denied.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected bilateral hearing loss 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
bilateral hearing loss do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2006).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


